                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LAUREN ELIZABETH MAYKOWSKI,                      Case No.19-cv-01983-JSC
                                                         Plaintiff,
                                   8
                                                                                          ORDER TO SHOW CAUSE RE:
                                                    v.                                    SERVICE OF THE COMPLAINT
                                   9

                                  10     NANCY A. BERRYHILL,
                                                         Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Lauren Maykowski, through counsel, filed this action seeking review of the

                                  14   Commissioner of Social Security’s decision under 42 U.S.C. § 405(g), on April 12, 2019. (Dkt.

                                  15   No. 1.) Although the Clerk issued the summons on April 15, 2019, Plaintiff has yet to file proof

                                  16   of service of the summons and complaint. (Dkt. No. 5.) Pursuant to Federal Rule of Civil

                                  17   Procedure 4(m), Plaintiff is ordered to file proof of service of the summons and complaint by

                                  18   October 15, 2019 or show cause as to why this action should not be dismissed for failure to

                                  19   prosecute.

                                  20          IT IS SO ORDERED.

                                  21   Dated: September 30, 2019

                                  22

                                  23
                                                                                                  JACQUELINE SCOTT CORLEY
                                  24                                                              United States Magistrate Judge
                                  25

                                  26
                                  27

                                  28
